This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0556

                                   Vernon E. Wallace,
                                        Relator,

                                           vs.

                        Metro Center for Independent Living, Inc.,
                                      Respondent,

                  Department of Employment and Economic Development,
                                      Respondent.

                                 Filed January 19, 2016
                                        Affirmed
                                     Chutich, Judge

                  Department of Employment and Economic Development
                                  File No. 31888554-7

Vernon E. Wallace, Forest Lake, Minnesota (pro se relator)

Metro Center for Independent Living, Inc., St. Louis, Missouri (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)


      Considered and decided by Hooten, Presiding Judge; Ross, Judge; and

Chutich, Judge.
                        UNPUBLISHED OPINION

CHUTICH, Judge

      Relator Vernon Wallace, appealing on his own behalf, challenges a decision by an

unemployment-law judge that he was discharged for employment misconduct and is

therefore ineligible for unemployment benefits.      Because we will not disturb the

unemployment-law judge’s credibility determinations and because the decision is

supported by substantial evidence, we affirm.

                                        FACTS

      Vernon Wallace began employment with Metro Center for Independent Living in

December 2012. In his role, Wallace regularly interacted with veteran mentors who

volunteered in a mentoring program, veteran mentees who were also defendants in veterans

court, veterans court staff including probation officers, and other center staff members.

During eleven months of employment with the center, Wallace received several warnings

and corrective actions related to inappropriate language and conduct and disregarding

direction from his supervisors. Wallace was discharged from employment with the center

in November 2013.

      Wallace applied for unemployment benefits and was initially determined ineligible

because he was discharged for employment misconduct. He filed an administrative appeal

to the Minnesota Department of Employment and Economic Development. An initial

telephonic hearing was held before an unemployment-law judge. In January 2014, the

unemployment-law judge issued a written decision of ineligibility determining that




                                           2
Wallace had committed employment misconduct.                  Wallace filed a request for

reconsideration, and the unemployment-law judge affirmed the initial determination.

       In April 2014, Wallace petitioned for certiorari review to this court for the first time.

The department filed a letter conceding that the unemployment-law judge’s findings were

unsupported by substantial evidence and that he abused his discretion in failing to order an

additional hearing based on Wallace’s request for reconsideration. In October 2014, this

court issued a special-term order reversing and remanding to the department.

       The department held a second telephonic hearing before a different unemployment-

law judge in December 2014. At the outset of the second hearing, the unemployment-law

judge stated that he would be considering new evidence in addition to the record from the

first hearing. Over the course of the two hearings, testimony was taken from Wallace, his

supervisor at the time of discharge, his first supervisor at the center, the center’s executive

director at the time of discharge, a management-level employee of the center, two probation

officers, and a veterans court employee. Wallace was not represented by a lawyer at either

hearing; a hearing representative participated on behalf of the center at both.

       Significant material discrepancies in testimony emerged at the second hearing.

Ultimately, Wallace accused his supervisor and a probation officer of lying and

collaborating to fabricate stories and evidence against him. When the unemployment-law

judge pressed Wallace for some explanation as to why Wallace believed his supervisor

would go to such lengths to assemble an elaborate hoax against him, Wallace replied: “Oh

boy, this is a sensitive thing….[The supervisor] is a self-professed lesbian….[which is]

relevant because I think she hates men.” The unemployment-law judge asked whether


                                               3
Wallace could “demonstrate. . .that [the supervisor] had a particular animus against men in

general or that she had a particular animus against [Wallace] personally,” but admonished

Wallace that if his only argument was that she is a lesbian, then “it’s utterly irrelevant and

I couldn’t care less.” Wallace replied that he had no dispositive evidence, but that he felt

generally “uncomfortable” knowing that his supervisor was a lesbian and that he “didn’t

want to be around her or the workplace because it felt like she was a bigger man than I was

and she acted the part.”

       The second unemployment-law judge issued a written decision of ineligibility in

January 2015. The decision included detailed findings and analysis to support the judge’s

determination that Wallace committed employment misconduct.

       The unemployment-law judge found that Wallace had various inappropriate

interactions at work, particularly with women colleagues. For example, he repeatedly

called a center staff member “beautiful” and looked at her chest. Wallace frequently

addressed a probation officer by unprofessional pet names and once referred to his

supervisor as “the b-tch.” In addition, during a meeting about boundaries between

professional roles, Wallace made an inappropriate sexual remark.

       The unemployment-law judge further found that Wallace disregarded explicit

instructions from his supervisor, including instructions to stop expanding the veterans

mentor program to additional counties, to stop promoting a “mentor-on-call” initiative, and

to stop attending mentor-mentee meetings. When asked for an explanation about why he

ignored these instructions, Wallace replied that his supervisor could not understand what

his role needed because she was not a veteran.


                                              4
       The unemployment-law judge also found that Wallace acted inappropriately in

court-related contacts. He once advised a veteran-mentee not to tell his probation officer

that he had consumed alcohol in violation of his probation terms, and Wallace inaccurately

informed a court employee that Wallace was no longer allowed to have any contact with

veteran-defendants.

       In the written decision finding employment misconduct, the unemployment-law

judge acknowledged that key facts were “highly disputed” among Wallace and the various

witnesses. Indeed, Wallace denied most of the above incidents in whole or in part. But

the unemployment-law judge explicitly found that “[a]s a whole, the record shows that

Wallace’s testimony was not credible.”

       Wallace filed a second request for reconsideration, after which a second order of

affirmation issued. Wallace again petitioned for certiorari review to this court, resulting in

this appeal.

                                      DECISION

       The purpose of the Minnesota Unemployment Insurance Program is to provide

“temporary partial wage replacement” to assist those who become unemployed through no

fault of their own. Minn. Stat. § 268.03, subd. 1 (2014). This court may affirm the decision

of an unemployment-law judge or remand the case for further proceedings; it may also

reverse or modify the decision if the substantial rights of the relator have been prejudiced

because the findings, inferences, conclusion, or decision is affected by an error of law or

unsupported by substantial evidence in view of the record as a whole. Minn. Stat.

§ 268.105, subd. 7(d) (Supp. 2015).


                                              5
       Chapter 268, which governs Minnesota unemployment insurance, “is remedial in

nature and must be applied in favor of awarding unemployment benefits.” Minn. Stat.

§ 268.031, subd. 2 (2014).       An employee discharged for employment misconduct,

however, is ineligible for unemployment benefits. Minn. Stat. § 268.095, subd. 4(1)

(2014). “Employment misconduct” is defined as “any intentional, negligent, or indifferent

conduct . . . that displays clearly . . . a serious violation of the standards of behavior the

employer has the right to reasonably expect of the employee.” Id., subd. 6(a)(1) (2014).

“As a general rule, refusing to abide by an employer’s reasonable policies and requests

amounts to disqualifying misconduct.” Schmidgall v. FilmTec Corp., 644 N.W.2d 801,

804 (Minn. 2002).

       Employment misconduct presents a mixed question of fact and law: whether an

employee committed a particular act is a question of fact, and whether that act is

employment misconduct is a question of law. Skarhus v. Davanni’s Inc., 721 N.W.2d 340,

344 (Minn. App. 2006). An unemployment-law judge’s factual findings are viewed in a

light most favorable to the decision, and they will not be disturbed if the evidence

substantially sustains them. Id. Finally, and key to this appeal: credibility determinations

are the exclusive province of the unemployment-law judge. Id. at 345.

       The allegations against Wallace, if credited, amount to employment misconduct.

Wallace’s appeal arises from his continuing theory that his supervisor choreographed an

elaborate lie to satisfy a personal vendetta against him. Wallace acknowledges that the

decision of the unemployment-law judge “came down to the credibility of the parties and

who was telling the truth.” Here, the unemployment-law judge specifically found that


                                              6
Wallace’s testimony “as a whole” was not credible. The judge’s decision analyzed the

demeanor of various witnesses and the logical coherence of their testimony, and credited

the testimony of the center employees over that of Wallace. We defer to this credibility

finding. In addition, we conclude that the legal determination that Wallace committed

employment misconduct is well supported by substantial evidence.

      Affirmed.




                                           7